COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 ERNESTO LAFRIENZA,                             §
                                                                No. 08-13-00121-CR
                  Appellant,                    §
                                                                  Appeal from the
 V.                                             §
                                                                 34th District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                  Appellee                      §
                                                                (TC# 20120D03040)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect: (1) the use of a deadly weapon as to each count; (2) the

jury assessed fifty years’ and a fine of $5,000.00 as to each count; (3) that the trial court

pronounced Counts I and II are to run concurrent; (4) that Appellant pled not guilty as to each

count; (5) that Appellant pled not true to the two alleged prior felony convictions as to each

count; and (6) that the jury found true to Appellant’s two prior felony convictions as to each

count. We therefore affirm the judgment of the trial court as reformed. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.